Dear Dr. Jackson:
Your request for an Attorney General's Opinion on behalf of the Lake Carmel Subdivision Improvement District (District) has been assigned to me for research and reply. You indicated that the District recently received an ad valorem tax bill for a piece of land that was donated to it in 2002 and question whether the District may pay those taxes.
As a special taxing district, the District is a political subdivision of the state.1 Additionally, under La.Const. art. VII, § 21(A), public lands are exempted from ad valorem taxation; therefore, the District should not have received an ad valorem tax bill. In accordance with La.R.S. 47:1991, we advise you to submit a statement of those facts, under oath, to the Tax Commissioner, and ask that he (1) authorize and direct the tax collector to correct the assessments on the rolls on file in his office and (2) authorize and direct the recorder of mortgages to change the inscription of the tax mortgages.
We trust this adequately responds to your request. However, if our office can be of further assistance, please do not hesitate to contact us.
  Yours very truly,
  JAMES D. "BUDDY" CALDWELL Attorney General
  BENJAMIN A. HUXEN II. Assistant Attorney General
  By: __________________________ BENJAMIN A. HUXEN II Assistant Attorney General
  JDC/BAH II
1 See La.R.S. 33:9071 and La.Const. art. 6, § 44.